 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-16-01430-002-TUC-JGZ (LCK)
10                  Plaintiff,                         ORDER
11   v.
12   Abdulkader Naji Alghaithi,
13                  Defendant.
14
15          Before the Court is Magistrate Judge Lynnette C. Kimmins’ Report and
16   Recommendation (R&R), recommending that the District Court grant Third-Party

17   Petitioner Hebah Kaid Alghaithi’s Motion for Summary Judgment. The Government has
18   filed an objection. After reviewing the record, the Court will overrule the Government’s

19   objection and adopt Judge Kimmins’ R&R.

20                                  STANDARD OF REVIEW
21          When reviewing a Magistrate Judge’s Report and Recommendation, this Court
22   “may accept, reject, or modify, in whole or in part, the findings or recommendations made

23   by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the

24   magistrate judge’s findings and recommendations de novo if objection is made, but not

25   otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)

26   (emphasis omitted). District courts are not required to conduct “any review at all . . . of
27   any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
28   See also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.
 1                                          DISCUSSION
 2          The relevant facts are undisputed, set forth in the R&R and repeated in part herein.1
 3   Petitioner Hebah Alghaithi and Defendant Abdulkader Alghaithi were married in 2003.
 4   (Doc. 342-2; Doc. 343 ¶ 1; Doc. 349 ¶ 1.) At the time of marriage, Defendant was living
 5   in the United States. (Doc. 343 ¶ 2; Doc. 349 ¶ 2.) Petitioner, at the time, was living in
 6   Yemen; she first entered the United States on December 13, 2016. (Doc. 348 ¶ 9; Doc. 348-
 7   2 ¶ 6 Attachment A.) In January 2011, Defendant purchased a home at 3975 East Agate
 8   Knoll Drive, Tucson, Arizona, titled in his name alone; the debt to purchase the home was
 9   paid off in August of 2013. (Doc. 344-1; Doc. 342-3; Doc. 343 ¶ 3; Doc. 348-1 Attachment
10   A; Doc. 349 ¶ 3.) In July 2015, Defendant purchased a 2015 Chevrolet Spark, titled in his
11   name alone. (Doc. 342-1 ¶ 4; Doc. 343, ¶¶ 6, 7; Doc. 349 ¶¶ 6, 7; Doc. 348-1 Attachment
12   B.)
13          In 2016, Defendant was indicted on criminal charges for a conspiracy beginning no
14   earlier than February 2011 (Docs. 3, 40, 53, 292), and, following his conviction, the Court
15   entered a Preliminary Order of Forfeiture for the home at 3975 East Agate Knoll Drive and
16   the 2015 Chevrolet Spark, which a jury found were both used to commit or facilitate
17   commission of Defendant’s crimes. (Docs. 250, 258, 261.)             On January 29, 2019,
18   Petitioner filed a third-party claim, asserting a one-half community property interest in both
19   the home and the vehicle. (Doc. 279.) After discovery, Petitioner moved for summary
20   judgment on her claim. (Doc. 338.)
21          The Government objects on the same grounds already presented to and rejected by
22   Magistrate Judge Kimmins. The Government first argues that Petitioner failed to establish
23   a community property interest in the forfeited properties, because Petitioner and Defendant
24   “had no marital domicile” or “marital community” (Doc. 352, pg. 2), and because there is
25   “no evidence of record” establishing that the properties were purchased with community
26   funds. (Id. at pg. 4.) As stated in the R&R, both properties were purchased with
27   community funds. In Arizona, there is a “presumption that property acquired by either
28          1
               The Government appears to argue otherwise (Doc. 352, pg. 2), but disputes only
     the legal significance of certain facts throughout its brief.

                                                 -2-
 1   spouse during marriage is community property.” Sommerfield v. Sommerfield, 592 P.2d
 2   771, 773 (Ariz. 1979); see also A.R.S. § 25-211; A.R.S. § 25-201 (defining property to
 3   include income and earnings). Petitioner and Defendant were married before Defendant
 4   purchased either property. Each asserts that Defendant purchased the property using
 5   community income (Docs. 342-1 ¶¶ 3-4; 342-4 ¶¶ 3-4), and the Government offers no
 6   evidence to the contrary. The Court thus concludes that the properties were purchased with
 7   community funds.
 8          The Government again fails to provide support for its assertion that because
 9   Defendant and Petitioner were separately domiciled when the subject property was
10   acquired, the property is not community property. Notwithstanding the fact that Defendant
11   and Petitioner were living apart when Defendant acquired the properties, the Court is
12   unaware of any authority that would rebut the community property presumption so as to
13   characterize the home and vehicle as Defendant’s separate property.2 Moreover, where
14   spouses have separate domiciles at the time of the acquisition, the local law of the state
15   where the spouse acquiring a movable property was domiciled at the time ordinarily
16   applies. Restatement (Second) of Conflict of Law § 258, comment (c) (1971). With respect
17   to a house, the effect of the marriage is determined by the law that would be applied by the
18   courts of the property’s situs. Restatement (Second) of Conflict of Law § 234 (1971).
19   Given that at least one spouse resided in Arizona at the time of purchase, and that the
20   marriage was valid in Arizona, the Court agrees with the Magistrate Judge’s determination
21   that Arizona has a strong interest in the rights to the property.
22          The Government’s final objection is that the forfeited properties were not communal
23   because both were titled in only Defendant’s name. (Doc 352, pg. 5.) Property does not
24   need to be titled in each spouse’s name, however, to be considered community property.
25   E.g., Sommerfield, 592 P.2d at 773 (the presumption that property acquired by either
26   spouse during the marriage is community property applies irrespective of which spouse
27
            2
               The character of the property as separate or community is determined by its status
28   at the time of its acquisition. Musker v. Gil Haskins Auto Leasing, Inc., 500 P.2d 635, 637
     (Ariz. 1972).

                                                  -3-
 1   holds legal title).
 2
 3                                        CONCLUSION
 4          Accordingly,
 5          IT IS ORDERED that:
 6       1. The Report and Recommendation (Doc. 351) is ADOPTED;
 7       2. Petitioner’s Motion for Summary Judgment (Doc. 342) is GRANTED;
 8       3. Petitioner’s Petition reserving her fifty (50) percent interest in the 3975 East Agate
 9           Knoll Drive property and 2015 Chevrolet Spark Hatchback (Doc. 279) is
10           GRANTED.
11          Dated this 21st day of October, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
